Citation Nr: 0827341	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for postoperative residuals 
of bladder tumor. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1967 to 
November 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2006, a statement of the case was issued in January 2007, and 
a substantive appeal was received in January 2007.  


FINDING OF FACT

In a June 2008 statement, the veteran indicated that he no 
longer wished to pursue an appeal on the issue of entitlement 
to service connection for postoperative residuals of bladder 
tumor.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, as it relates to entitlement to service connection 
for postoperative residuals of bladder tumor, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in a written statement in June 
2008, withdrew his appeal as to the issue of entitlement to 
service connection for postoperative residuals of bladder 
tumor.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration of this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of this issue and it is dismissed without 
prejudice.  


ORDER

The appeal as to the issue of entitlement to service 
connection for postoperative residuals of bladder tumor is 
dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


